825 F.2d 412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Lee TAYLOR, Plaintiff-Appellant,v.Joe MORRIS, Robert I. Livingston, and Rozelle JohnsonTaylor, Defendants-Appellees.
No. 86-6266
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1987.

ORDER
Before KENNEDY and NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff initiated a civil rights complaint which he subsequently amended.  It was alleged that defendants conspired against him and denied him his day in court in a divorce action by failing to hold the action in abeyance until his release from prison.  The district court dismissed the civil rights case on the basis that Chancellor Morris had absolute immunity, attorney Livingston was not acting under color of state law, and there was no diversity of citizenship as to Rozelle Taylor.


3
Pro se complaints are to be liberally construed.  Haines v. Kerner, 404 U.S. 519 (1972).  The complaint was essentially against the chancellor for proceeding with the divorce action.  No allegation was made that the chancellor was not acting in a judicial capacity.  Judges, referees, hearing officers and chancellors have absolute immunity.  Butz v. Economou, 438 U.S. 478 (1978); Stump v. Sparkman, 435 U.S. 349, reh. denied, 436 U.S. 951 (1978); King v. Love, 766 F.2d 962 (6th Cir.), cert. denied, ---- U.S. ----, 106 S.Ct. 351 (1985); Lucarell v. McNair, 453 F.2d 836 (6th Cir. 1972); Booker v. Anderson, 83 F.R.D. 284 (N.D. Miss. 1979).  Plaintiff has failed to state a claim against the defendants because his allegations are premised upon mere conclusions and opinions.  Hurney v. Carver, 602 F.2d 993, 995 (1st Cir. 1979); Bryan v. Stillwater Board of Realtors, 578 F.2d 1319, 1321 (10th Cir. 1977); Place v. Shepherd, 446 F.2d 1239, 1244 (6th Cir. 1971).


4
The decision of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.